Title: From John Adams to James Warren, 24 July 1775
From: Adams, John
To: Warren, James


     
      Philadelphia, July 24th, 1775
      Dear Sir
     
     In Confidence,—I am determined to write freely to you this Time. —A certain great Fortune and piddling Genius whose Fame has been trumpeted so loudly, has given a silly Cast to our whole Doings —We are between Hawk and Buzzard—We ought to have had in our Hands a Month ago, the whole Legislative, Executive and Judicial of the whole Continent, and have compleatly moddelled a Constitution, to have raised a Naval Power and opened all our Ports wide, to have arrested every Friend to Government on the Continent and held them as Hostages for the poor Victims in Boston. And then opened the Door as wide as possible for Peace and Reconcilliation: After this they might have petitioned and negotiated and addressed, &c. if they would.—Is all this extravagant?—Is it wild?—Is it not the soundest Policy?
     One Piece of News—Seven Thousand Weight of Powder arrived here last Night—We shall send along some as soon as we can—But you must be patient and frugal.
     We are lost in the extensiveness of our Field of Business—We have a Continental Treasury to establish, a Paymaster to choose, and a Committee of Correspondence, or Safety, or Accounts, or something, I know not what that has confounded us all Day.
     Shall I hail you Speaker of the House, Counsellor or what—What Kind of an Election had you? What Sort of Magistrates do you intend to make?
     Will your new Legislative and Executive feel bold, or irresolute? Will your Judicial hang and whip, and fine and imprison, without Scruples? I want to see our distressed Country once more—yet I dread the Sight of Devastation.
     You observe in your Letter the Oddity of a great Man—He is a queer Creature—But you must love his Dogs if you love him, and forgive a Thousand Whims for the Sake of the Soldier and the Scholar.
     Addressed, To the Hon. James Warren, Watertown. Favor’d by Mr. Hitchborne.
    